Case: 2:19-cv-01976-JLG-CMV Doc #: 25 Filed: 04/04/19 Page: 1 of 2 PAGEID #: 429




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

MENG HUANG,

       Plaintiff,
                                                  Case No. 18-12727
v.                                                District Judge Victoria A. Roberts
                                                  Magistrate Judge David R. Grand
THE OHIO STATE UNIVERSITY and
GIORGIO RIZZONI,

     Defendants.
_________________________________/

ORDER GRANTING PLAINTIFF’S MOTION TO ENTER STIPULATED PROPOSED
ORDER DISMISSING CERTAIN COUNTS OF PLAINTIFF’S COMPLAINT (Doc. #23)

       On March 19, 2019, Plaintiff filed a motion to enter a stipulated proposed order

dismissing certain counts of her complaint. Defendants responded and agreed to the

stipulated dismissal, while making clear that they “in no way waive any of the remaining

arguments in their motion to dismiss”; Defendants also note that they “in no way waive

their rights to file appropriate motions or appeals on any issues or rulings relevant to

Plaintiffs' remaining claims by agreeing to this stipulated dismissal.”

       The parties agree to dismiss the following counts of Plaintiff’s complaint:

       1. Count A: Racial harassment under Title IX;

       2. Count I: Battery;

       3. Count J: Assault;

       4. Count K: Intentional Infliction of Emotional Distress;

       5. Count L: Negligent Infliction of Emotional Distress; and

       6. Count N: Defamation, except as to claims that Defendant Rizzoni made

           defamatory statements about Plaintiff to Ford employees.
Case: 2:19-cv-01976-JLG-CMV Doc #: 25 Filed: 04/04/19 Page: 2 of 2 PAGEID #: 430




      These Counts are DISMISSED.

IT IS ORDERED.


                                             s/ Victoria A. Roberts
                                             Victoria A. Roberts
                                             United States District Judge

Dated: April 4, 2019

S:\Roberts\Roberts\Sean\Huang v. Ohio State et al. (18-12727)\Order Granting
Plaintiff's Motion for Stipulated Order (18-12727).docx
